Foed, Judge:
In the appeals listed in schedule “A,” hereto attached and made a part hereof, counsel for the respective parties have agreed that the market value or the price at the time of exportation to the United States of the involved bleached silk habutae at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, was 68 cents per yard, packed, for the 14 momme, and 58 cents per yard, packed, for the 12 momme, and that the price for home consumption was no higher.
Accepting this stipulation as a statement of fact, I find the proper dutiable export value for the merchandise here involved to be 68 cents per yard, packed, for the 14 momme, and 58 cents per yard, packed, for the 12 momme.
Judgment will be rendered accordingly.